Citation Nr: 0601237	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
gynecological surgical residuals to include pelvic ovarian 
surgery with endometriosis, status post hysterectomy, and 
left salpingoophorectomy, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
loss of one ovary.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1983 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating determination 
of the St. Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In a November 1999 rating determination, the RO denied an 
increased evaluation for residuals of pelvic ovarian surgery, 
then evaluated as noncompensable, and denied service 
connection for endometriosis, status post hysterectomy, 
either on a direct or secondary to the veteran's service-
connected residuals of left pelvic ovarian surgery.  
Thereafter, the veteran appealed this decision.  

In a December 2002 rating determination, the RO assigned a 
100 percent disability evaluation for pelvic ovarian surgery 
with endometriosis, status post hysterectomy, effective from 
June 24, 1998, to September 24, 1998, and a 30 percent 
disability thereafter.  The RO also assigned a noncompensable 
evaluation for loss of use of one ovary.  Thereafter, the 
veteran expressed her desire to continue the appeal.   

In March 2005, the veteran appeared before the undersigned at 
a hearing at the RO.

At the time of her March 2005 hearing, the veteran raised the 
issues of service connection for fibromyalgia and bladder 
problems as secondary to her service-connected post-operative 
gynecological surgical residuals to include pelvic ovarian 
surgery with endometriosis, status post hysterectomy, and 
left salpingoophorectomy.  As these issues are not properly 
before the Board, they are referred to the RO for appropriate 
action.  

The issue of entitlement to an increased evaluation for post-
operative gynecological surgical residuals to include pelvic 
ovarian surgery with endometriosis, status post hysterectomy, 
and left salping oophorectomy is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and her representative if further action 
is required on your part.


FINDINGS OF FACT

The veteran has had only her left ovary removed.  


CONCLUSIONS OF LAW

The criteria for a compensable evaluation for removal of the 
left ovary have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.312(b)(1), 4.116, Diagnostic Codes 7619 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the November 1999 and December 2002 rating 
determinations, the April 2004 statement of the case, and the 
May 2001 and June 2004 VCAA letters, informed the veteran of 
the information and evidence necessary to substantiate 
entitlement to the benefit sought.  Moreover, in the 
statement of the case and in the VCAA letters she was advised 
of the types of evidence VA would assist in obtaining as well 
as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The May 2001 and July 2004 letters notified the veteran of 
the need to submit any pertinent evidence in her possession.  
In this regard, she was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that she could submit such evidence.  This 
communication served to tell the veteran that she should 
furnish any pertinent evidence in her possession.  38 C.F.R. 
§ 3.159(b)(1).  The Board finds that all notices required by 
the VCAA and implementing regulations were furnished.

In this case, the November 1999 rating determinations came 
before notification of the veteran's rights under the VCAA.  
VCAA notice should be provided prior to the initial denial.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Delayed 
notice, however, is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any defect 
with respect to the timing of the VCAA notice in this case 
was harmless.  The veteran had the opportunity to have her 
claim adjudicated after receiving the VCAA notice and having 
the opportunity to submit additional evidence or information.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran was afforded a VA examination during 
the course of this appeal.  The record demonstrates that all 
pertinent service medical, VA, and private treatment records 
have also been obtained.  The veteran also appeared at a 
hearing before the undersigned Law Judge in March 2005.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional evidence has been identified by 
the appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The removal of ovaries warrants a 100 percent disability 
evaluation for a period of three months following the 
removal.  38 C.F.R. § 4.116, Diagnostic Code 7619   
Thereafter, a 30 percent disability evaluation is assigned 
for the complete removal of both ovaries, and a 
noncompensable disability evaluation is assigned for the 
removal of one ovary with or without partial removal of the 
other.

Treatment records reveal that on June 24, 1998, the veteran 
had a vaginal hysterectomy and left salpingo-oophorectomy. 

At the time of a January 2002 VA examination, the veteran 
reported that she had tried multiple hormonal therapies for 
her pelvic pain, none of which provided relief.

Physical examination revealed that her external genitalia 
appeared normal.  On pelvic examination, no ovaries were 
palpable and tenderness was felt in the lower left quadrant, 
but more especially on vaginal palpation rather than 
abdominal palpation.  There was no cystocele, rectocele, or 
fistula noted.  Abdominal examination was notable for a 
laparoscopic incision in the umbilicus as well as a midline 
laparoscopic incision approximately 2 cm above her pubic 
symphysis.  These were both well healed.  The veteran's last 
pap smear was noted to have been within normal limits.  A 
recent ultrasound and CT scan were noted to have been 
negative.  

A diagnosis of chronic pelvic pain, status post hysterectomy 
and left salpingo-oophorectomy, the etiology of which was 
unclear, was rendered.  The examiner noted that the veteran 
had been tried on a regimen of physical therapy, which 
provided no relief of her pain.  

In December 2003, the veteran forwarded several reports in 
support of her claim.  At the time of a November 2003 visit, 
the veteran complained of pain located deep inside her left 
side pelvis.  She noted that the pain traveled down her leg 
to her foot.  Physical examination revealed a highly resting 
perineal body and extremely tight external anal sphincter.  
When the veteran was asked to perform a PFM contraction there 
was an anal wink and perineal body lift but no clitoral nod.  
The veteran was unable to relax these muscles without great 
concentration.  When asked to bear down, the veteran 
displayed a slight perineal body drop but no dilation or 
relaxation of the anal sphincter.  

External palpation of the pelvic clock demonstrated 
tenderness bilaterally over the levator ani mm and obturator 
internus muscles.  There was no pain or tenderness with 
palpation of the external urogenital triangle muscles.  
Internal palpation revealed tenderness and extreme muscle 
guarding of the levator ani, obturator internus, and 
pyriformis muscles.  Also present was tenderness over the 
coccyx and decreased mobility was noted when the veteran 
recruited the pelvic floor musculature.  

In a November 2003 physical therapy report, the veteran was 
noted to have been seen for three visits.

At the time of her March 2005 hearing, the veteran testified 
to having pain which radiated down her back and through her 
leg.  She stated that she had been referred to the VA pain 
clinic.  The veteran reported taking Celexa, Tylenol T3, and 
a muscle relaxer on a daily basis.  She noted that she had 
been doing physical therapy for the past five or six months.  
The veteran stated that this did not help her condition.  She 
indicated that it was interfering with her work at one point.  

In her substantive appeal and testimony the veteran 
acknowledged the noncompensable evaluation for removal of one 
ovary, but argued for a separate compensable evaluation for 
adhesions.

The veteran underwent a total hysterectomy on June 24, 1998, 
which removed the corpus of the uterus, and the left ovary.  
There is no dispute that the veteran had only one ovary 
removed.  As the veteran's hysterectomy is medically shown to 
have involved the removal of only one ovary, no more than a 
noncompensable evaluation is warranted under DC 7619.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

The veteran has not been recently hospitalized for the ovary 
removal.  While the veteran has reported that her 
hysterectomy residuals interfere with her employment in that 
she had to take a lower paying job, this employment 
difficulty is claimed as the result of the adhesions and not 
form the removal of the ovary, per se. 

The record does not suggest, based upon these findings 
documented within the clinical reports, that the appellant 
has an "exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.

Accordingly, the Board finds the evidence is against a 
compensable rating for removal of one ovary, and the claim 
for increase is denied.


ORDER

A compensable evaluation for removal of the left ovary is 
denied.


REMAND

In an October 2000 letter, the veteran's private physician, 
K. Davis, M.D., indicated that it was his opinion that it was 
as likely as not that the ovarian adhesions that developed on 
the veteran's left fallopian tube and ovary, which were 
removed by laparoscopic surgery while in the military, were 
from endometriosis.  The veteran was noted to have a long 
history of severe pain and discomfort dating back to her time 
on the military.  The veteran was also noted to have had 
severe adhesions at the time of a January 1998 laparoscopic 
procedure.  It was also reported that she had Allen-Masters 
syndrome.  Dr. Davis stated that all of these conditions were 
connected with a long history of endometriosis.   

In a February 2002 addendum, the VA examiner indicated that 
he had been asked to comment on the letter from Dr. Davis.  
The examiner stated that he had no information to dispute Dr. 
Davis' opinion of the nature of the veteran's adhesions and 
that he had the disadvantage of not seeing pictures of his 
findings.  He noted that the operative report from the 1998 
laparoscopy performed by Dr. Davis indicated the presence of 
Allen Master's syndrome.  He reported that if Dr. Davis 
stated he saw this laparoscopic finding, he agreed that the 
veteran had endometriosis.

At her hearing the veteran contended that she had additional 
disability from adhesions and that she has had problems with 
leakage following her surgery.  She has not had a recent 
examination to address these symptoms.  An examination is 
therefore necessary.

The veteran also testified that she was under continuous 
treatment at a VA women's clinic for the condition at issue.  
The record does not contain records of this treatment.  VA is 
obligated to seek them.  38 U.S.C.A. § 5103A(b),(c) (West 
2002).

The veteran also testified that the disability at issue had 
forced to take a lower paying job.  She reported that her 
income had been reduced by between 15 and 20 percent.  This 
testimony raises a question of entitlement to an 
extraschedular rating.  In such a case the veteran must be 
afforded an opportunity to submit employment records showing 
the impact of his disability on employment.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

Accordingly, this case is remanded for the following actions:

1.  Invite the veteran to submit 
employment or other records documenting 
the impact of her disability on 
employment.

2.  Obtain all records of the veteran's 
gynecologic treatment at the VA women's 
clinic.

3.  Afford the veteran a VA gynecologic 
examination.  The examiner should assess 
whether the veteran has urethrovaginal 
fistula or fistulae, and if so whether 
they require the wearing of absorbent 
material or use of an appliance.  If 
absorbent material is required, the 
examiner should note the frequency with 
which the absorbent material must be 
changed.

The examiner should also note whether 
there are adhesions involving the ovary, 
and if so whether the symptoms are not 
controlled by continuous treatment, or 
require continuous treatment.

Finally the examiner should express an 
opinion as to whether the disability 
would be expected to cause marked 
interference with employment.  The 
examiner should provide a rationale for 
all opinions.

4.  After ensuring that the requested 
development is complete and all requested 
opinions have been obtained, re-
adjudicate the claim, and, if there is 
evidence of marked interference with 
employment, refer it for extraschedular 
consideration.

Then issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


